Case 2:15-cr-20382-VAR-MKM ECF No. 139 filed 06/18/19        PageID.1312    Page 1 of 19




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                           Plaintiff,          Case No: 2:15-cr-20382
 -v-                                           Honorable Victoria Roberts
 D-1 PAUL NICOLETTI,                           Magistrate Judge Elizabeth Stafford

                           Defendant.

  Craig Weier                                Paul J. Stablein
  United States Attorneys Office             Paul Stablein, PLLC
  Assistant United States Attorney           Attorney for Defendant
  211 West Fort Street, Suite 2001           380 North Old Woodward Ave, Ste
  Detroit, Michigan 48226                    320
  (313) 226-9678                             Birmingham, Michigan 48009
  Craig.Weier@usdoj.gov                      (248) 540-1600
                                             PaulStablein@StableinLaw.com


                 MOTION FOR JUDGMENT OF ACQUITTAL
                     _____________________________

        NOW COMES the Defendant, PAUL NICOLETTI, by and through his

 attorney, Paul Stablein, and moves this Honorable Court for a judgment of acquittal

 pursuant to Fed. R. Crim. P. 29(c), and in support thereof, states as follows:

        1.    Mr. Nicoletti was charged by way of indictment with one count of

 conspiracy to commit bank fraud (18 U.S.C. §1349) and three counts of bank fraud

 (18 U.S.C. §1344).
Case 2:15-cr-20382-VAR-MKM ECF No. 139 filed 06/18/19        PageID.1313    Page 2 of 19




       2.     The trial of this matter began on April 29, 2019, and continued until the

 jury reached its verdict on May 7, 2019. The jury found Mr. Nicoletti guilty of all

 of the counts in the indictment.

       3.     At Mr. Nicoletti’s trial, the government failed to establish sufficient

 evidence that Mr. Nicoletti conspired to and committed bank fraud in violation of

 18 U.S.C. §§ 1349 and 1344.

       4.     Specifically, the government failed to establish sufficient evidence that

 the mortgage loans at issue were obtained from “financial institutions” as defined by

 § 1344, but rather from one mortgage lender, Fifth Third Mortgage – MI, LLC. Fifth

 Third Mortgage – MI, LLC, was not federally insured at the time of the conduct

 complained of. The government failed to establish Mr. Nicoletti’s conduct was

 directed at any federally insured bank, and the government failed to establish that

 Mr. Nicoletti obtained or sought to obtain money that was in the custody or control

 of a federally insured bank.

       5.     Sec. 1344 makes it illegal to knowingly execute a scheme to defraud a

 financial institution or to knowingly execute a scheme to obtain money owned by,

 or under the custody or control of, a financial institution by false pretenses. The

 indictment here alleged that Mr. Nicoletti committed the charged offenses

 “[b]eginning in or before May 2005, and continuing to in or about November

 2005,….” During that timeframe, a “financial institution” was defined by 18 U.S.C.



                                           2
Case 2:15-cr-20382-VAR-MKM ECF No. 139 filed 06/18/19                   PageID.1314       Page 3 of 19




 § 20 as “an insured depository institution (as defined in section 3(c)(2) of the Federal

 Deposit Insurance Act.)” 12 U.S.C. § 1813(c)(2) states the following:

        (c) DEFINITIONS RELATING TO DEPOSITORY INSTITUTIONS. –
            (2) INSURED DEPOSITORY INSTITUTION. – The term “insured depository
                institution” means any bank or savings association the deposits of
                which are insured by the Corporation pursuant to this chapter.1

        6.      The Sixth Circuit Pattern Jury Instructions covering bank fraud dictate

 that the government must prove beyond a reasonable doubt, “Fourth, that the bank

 [financial institution] was federally insured.”                 Sixth Cir. Pattern J. Instr.,

 10.03B(1)(D) (Jan. 1, 2019).

        7.      The evidence presented at Mr. Nicoletti’s trial failed to prove that Mr.

 Nicoletti conspired to defraud or defrauded a financial institution in 2005, because

 Fifth Third Mortgage – MI, LLC, was not a federally insured bank or savings

 association as required by the statute in effect at the time of the alleged offenses.

        8.      Therefore, the government failed to establish an essential element of

 the charges set forth in the indictment, and this Honorable Court should set aside the

 jury’s verdict and enter a judgment of acquittal in favor of Mr. Nicoletti.




 1 In 2009, Congress amended the definition of a financial institution to include “a mortgage
 lending business (as defined in section 27 of this title) or any person or entity that makes in
 whole or in part a federally related mortgage loan as defined in section 3 of the Real Estate
 Settlement Procedures Act of 1974.” 18 U.S.C. § 20(10), eff. May 20, 2009.


                                                  3
Case 2:15-cr-20382-VAR-MKM ECF No. 139 filed 06/18/19         PageID.1315    Page 4 of 19




       9.        Further argument and statements of relevant facts are set forth in Mr.

 Nicoletti’s concurrently filed Brief in Support of Defendant’s Motion for Judgment

 of Acquittal.

       WHEREFORE, Mr. Nicoletti prays this Honorable Court for an order setting

 aside the jury’s verdict and entering a judgment of acquittal.

                                          Respectfully submitted,



                                          /s/Paul Stablein
                                          Paul J. Stablein
                                          Paul Stablein, PLLC
                                          Attorney for Defendant
                                          380 North Old Woodward Ave, Ste 320
                                          Birmingham, Michigan 48009
                                          (248) 540-1600
                                          PaulStablein@StableinLaw.com
 DATED:          June 18, 2019




                                             4
Case 2:15-cr-20382-VAR-MKM ECF No. 139 filed 06/18/19         PageID.1316    Page 5 of 19




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                           Plaintiff,          Case No: 2:15-cr-20382
 -v-                                           Honorable Victoria Roberts
 D-1 PAUL NICOLETTI,                           Magistrate Judge Elizabeth Stafford

                           Defendant.

  Craig Weier                                Paul J. Stablein
  United States Attorneys Office             Paul Stablein, PLLC
  Assistant United States Attorney           Attorney for Defendant
  211 West Fort Street, Suite 2001           380 North Old Woodward Ave, Ste
  Detroit, Michigan 48226                    320
  (313) 226-9678                             Birmingham, Michigan 48009
  Craig.Weier@usdoj.gov                      (248) 540-1600
                                             PaulStablein@StableinLaw.com


              BRIEF IN SUPPORT OF DEFENDANT’S MOTION
                    FOR JUDGMENT OF ACQUITTAL
                      _____________________________

        Simply put, the issue in this matter is whether the government presented

 sufficient proof for any rational trier of fact to conclude that the bank (or financial

 institution) was federally insured during the timeframe alleged in the indictment. As

 will be demonstrated below, Fifth Third Mortgage – MI, LLC, was not federally

 insured in 2005, and, therefore, this Honorable Court set aside the jury’s guilty
Case 2:15-cr-20382-VAR-MKM ECF No. 139 filed 06/18/19         PageID.1317    Page 6 of 19




 verdict and grant Mr. Nicoletti a judgment of acquittal pursuant to Fed. R. Crim. P.

 29(c).

 RELEVANT FACTS

          Mr. Nicoletti’s trial counsel had moved this Honorable Court for judgment of

 acquittal following the close of the government’s proofs pursuant to Rule 29(a),

 raising the issue set forth above. In response, the government relied primarily on the

 testimony of one witness, Albert P. Cliffel, III.

          Cliffel testified that he was the corporate tax director for Fifth Third Bank,

 and he had been with the company for approximately 17 years. (Doc. #136, p. 3).

 He was responsible for all of the tax reporting for all Fifth Third entities. In 2005,

 Fifth Third Bank Michigan and Fifth Third Bank Ohio were separate banks that were

 direct subsidiaries of an intermediate holding company under the public company

 known as Fifth Third Bancorp (Id. at p. 5), and both were insured by the Federal

 Deposit Insurance Corporation. (Id. at p. 6).

          As to Fifth Third Mortgage Michigan, Cliffel stated it was “essentially a

 wholly-owned subsidiary of Fifth Third Bank Michigan.”             “Fifth Third Bank

 Michigan owns 100 percent of Old Kent Mortgage Services, which owns 99 percent

 of Fifth Third Mortgage Michigan. Fifth Third Bank Michigan owns the remaining

 one percent of Fifth Third Mortgage Michigan.” (Id. at p. 9). Cliffel further stated

 that when the mortgage company funded a loan, it got the money that was in the



                                             2
Case 2:15-cr-20382-VAR-MKM ECF No. 139 filed 06/18/19        PageID.1318     Page 7 of 19




 custody of Fifth Third Bank. (Id. at p. 10). What Cliffel did not state was that the

 money to fund the loans was money actually owned by Fifth Third Bank or that Fifth

 Third Bank gave the money to Fifth Third Mortgage. Cliffel’s statement is just as

 easily interpreted as Fifth Third Mortgage had an account at Fifth Third Bank and

 used those moneys to fund the loans. Money in a bank in the account opened by a

 depositor, though it may be in the custody of the bank, does not belong to the bank.

 It is not owned by the bank. The money is owned by the account holder. The

 government did not provide sufficient proof that the scheme was executed to obtain

 money that was “owned by, or in the custody or control of, a financial institution.”

 18 U.S.C. § 1344(2). In fact, on cross examination, Cliffel admitted that when

 Continental Title, Mr. Nicoletti’s company, received the checks drawn on an account

 at Fifth Third Bank, “….they become the property of Continental Title….” (Id. at

 p. 17).

       Cliffel further testified that the routing number located on the bottom of copies

 of two checks admitted as Government Exhibit (GX) 79 was the routing number for

 Fifth Third Bank Michigan, meaning, that the money came from an account at Fifth

 Third Bank Michigan. (Id. at p. 13). Cliffel did not say whether the account number

 on the checks represented an account owned by Fifth Third Bank Michigan, or

 whether the account was owned by Fifth Third Mortgage – MI, LLC. The fact that

 the money was drawn on an account at Fifth Third Bank is irrelevant without an



                                           3
Case 2:15-cr-20382-VAR-MKM ECF No. 139 filed 06/18/19                PageID.1319       Page 8 of 19




 understanding of whose account the funds were drawn from. The government

 neglected to prove that important fact.1

 ARGUMENT

        In evaluating a defendant’s claim that the evidence produced at trial was

 insufficient to support a conviction, this Honorable Court must determine whether

 “after viewing the evidence in the light most favorable to the government, any

 rational trier of fact could have found the elements of the crime beyond a reasonable

 doubt.” United States v. Beddow, 957 F.2d 1330, 1334 (6th Cir. 1992) (citing

 Jackson v. Virginia, 443 U.S. 307, 319 (1979)); see also United States v. Morrow,

 977 F.2d 222, 230 (6th Cir. 1992) (en banc). Reversal is warranted if the conviction

 was “not supported by substantial and competent evidence upon the record as a

 whole.” Beddow, 957 F.2d at 1334 (citations omitted).

        The federal bank fraud statute, 18 U.S.C. § 1344, was originally enacted as

 part of the Comprehensive Crime Control Act of 1984, Pub. L. No. 98-473, §

 1108(a), and in response to a Supreme Court decision, Williams v. United States,

 458 U.S. 279 (1982), that had limited the scope of 18 U.S.C. § 1014, the statute

 criminalizing false statements to financial institutions. Congress enacted § 1344 “to

 provide an effective vehicle for the prosecution of frauds in which the victims are


 1This Honorable Court should also take note of the exhibits presented in earlier motions filed by
 Mr. Nicoletti’s trial counsel which demonstrate that the funds were being provided by Fifth
 Third Mortgage via an ACH debit. (Doc. #90, Exhibits 2 and 7).


                                                 4
Case 2:15-cr-20382-VAR-MKM ECF No. 139 filed 06/18/19         PageID.1320   Page 9 of 19




 financial institutions that are federally created, controlled or insured.” S. Rep. No.

 225, 98th Cong., 2d Sess. 377 (1983), reprinted in 1984 U.S. Code Cong & Admin

 News 3182, 3517. The federal interest Congress sought to advance was “protecting

 the financial integrity of these institutions.” Id. (emphasis added).

       The version of section 1344 applicable to the charges against Mr. Nicoletti

 provided as follows:

       Whoever knowingly executes, or attempts to execute, a scheme or
       artifice—
       (1) to defraud a financial institution; or
       (2) to obtain any of the moneys, funds, credits, assets, securities, or
       other property owned by, or under the custody or control of, a financial
       institution, by means of false or fraudulent pretenses, representations,
       or promises [shall be guilty of a crime].
       18 U.S.C. § 1344.

       As used in this statute, “financial institution” does not include every

 institution involved in providing financial services of any type. Rather, the term was

 statutorily defined in 18 U.S.C. § 20, which was incorporated into the bank fraud

 statute in 1989.    At the time of the charged offenses in this case, “financial

 institution” did not include mortgage lenders such as Fifth Third Mortgage – MI,

 LLC, but did include Fifth Third Bank, because the bank’s deposits were insured by

 the FDIC. See 18 U.S.C. § 20(1) (cross-referencing 12 U.S.C. § 1813(c)(2), which

 defined “insured depository institution”); United States v. Bouyea, 152 F.3d 192,

 195 (2d Cir. 1998). After the collapse of the subprime mortgage industry in the late

 2000s, Congress recognized this gap in the statute. In the Fraud Enforcement and


                                            5
Case 2:15-cr-20382-VAR-MKM ECF No. 139 filed 06/18/19        PageID.1321     Page 10 of 19




  Recovery Act of 2009, Congress amended 18 U.S.C. § 20 and a related portion of

  18 U.S.C. § 1014, and enacted 18 U.S.C. § 27, “in order to extend Federal fraud laws

  to mortgage lending businesses that are not directly regulated or insured by the

  Federal Government.” S. Rep. 111-10, 2009 U.S.C.C.A.N. 430, 432. See Pub. L.

  111–21, §§ 2(a) and 2(b)(1), May 20, 2009, 123 Stat. 1617. In so doing, Congress

  explicitly recognized that “mortgage lending businesses,” which “were responsible

  for nearly half the residential mortgage market before the economic collapse,” were

  at the time “outside the scope of traditional Federal fraud statutes.” S. Rep. 111-10,

  2009 U.S.C.C.A.N. 430, 432.

        The two subsections of 18 U.S.C. § 1344 have separate elements that reach

  and prohibit separate conduct and require different forms of intent. In Loughrin v.

  United States, 134 S. Ct. 2384 (2014), the Supreme Court held that § 1344(1)

  penalizes schemes to defraud the bank itself, while § 1344(2) targets schemes to

  obtain property held by the bank via misrepresentation to a third party—in that case,

  altered checks used to purchase merchandise at a Target store. Id. at 2389-92.

  Accordingly, the question presented in this case is simple: Did the government prove

  that Mr. Nicoletti participated in a conspiracy and scheme that was directed at a

  FDIC-insured bank covered by the bank fraud statute in 2005? The answer is equally

  plain: No, it proved no such thing.




                                            6
Case 2:15-cr-20382-VAR-MKM ECF No. 139 filed 06/18/19        PageID.1322     Page 11 of 19




        As stated above, the government’s only witness to shed any light on the

  relationship between Fifth Third Mortgage – MI, LLC, and Fifth Third Bank was

  Albert Cliffel. Cliffel highlighted the fact that Fifth Third Mortgage Michigan was

  “essentially a wholly-owned subsidiary of Fifth Third Bank Michigan.” (Doc. 136,

  p. 9). That fact does not equate to stating that Fifth Third Bank Michigan owns the

  assets of Fifth Third Mortgage Michigan, a separately organized limited liability

  company.

        In Dole Food Co. v. Patrickson, 538 U.S. 468 (2003), the Supreme Court

  stated:

        A basic tenet of American corporate law is that the corporation and its
        shareholders are distinct entities . . . . An individual shareholder, by
        virtue of his ownership of shares, does not own the corporation’s assets
        and, as a result, does not own subsidiary corporations in which the
        corporation holds an interest. See 1 W. Fletcher, Cyclopedia of the Law
        of Private Corporations § 31 (rev. ed. 1999). A corporate parent which
        owns the shares of a subsidiary does not, for that reason alone, own or
        have legal title to the assets of the subsidiary…. See id., § 31 at 514
        (“The properties of two corporations are distinct, though the same
        shareholders own or control both. A holding corporation does not own
        the subsidiary’s property”).

  Id. at 474-75 (citations omitted). Accord Society for Savings in the City of Cleveland

  v. Bowers, 349 U.S. 143, 147 (1955) (“stockholders’ interests in a corporation

  represent a separate property interest from the corporation’s ownership of its

  assets”); R.I. Hospital Trust v. Doughton, 270 U.S. 69, 81 (1926) (“[t]he owner of

  the shares of stock in a company is not the owner of the corporation’s property”);



                                            7
Case 2:15-cr-20382-VAR-MKM ECF No. 139 filed 06/18/19         PageID.1323    Page 12 of 19




  Van Allen v. The Assessors, 70 U.S. (3 Wall.) 573, 583-84 (1865) (corporation, not

  its shareholders, “is the legal owner of all the property of the bank”).

        In the banking context, the basic structure of federal bank deposit insurance

  mandates a bright-line distinction between the assets of FDIC-insured entities and

  the assets of their subsidiaries. Responding to the bank runs that followed the 1929

  stock market crash, Congress sought to restore confidence in and the stability of the

  banking system through the Banking Act of 1933, ch. 89, 48 Stat. 162 et seq.; FDIC

  v. Philadelphia Gear Corp., 476 U.S. 426, 432-34 (1986). In the FDIC system,

  banks pay premiums into an insurance fund, 12 U.S.C. § 1817, which makes

  payments within statutory limits to depositors in failed insured banks. 12 U.S.C. §

  1821. “Congress’ focus in providing for a system of deposit insurance . . . was

  clearly a focus upon safeguarding the assets and ‘hard earnings’ that businesses and

  individuals have entrusted to banks.” FDIC v. Philadelphia Gear Corp., 476 U.S.

  at 435. In addition to paying premiums, banks that join the FDIC system are subject

  to FDIC examination, 12 U.S.C. §§ 1819-20, termination of insurance, 12 U.S.C. §

  1218, liquidation, 12 U.S.C. § 1821, or a “purchase and assumption” sale to another

  bank. 12 U.S.C. § 1823.

        Over time, banks and bank holding companies - including Fifth Third Bank -

  decided to conduct mortgage lending activities through subsidiaries that shielded the

  insured banks from the subsidiaries’ riskier line of business and permitted the



                                             8
Case 2:15-cr-20382-VAR-MKM ECF No. 139 filed 06/18/19          PageID.1324     Page 13 of 19




  subsidiaries to operate without the costs and myriad obligations of FDIC

  membership. Consequently, as Judge Posner explained in United States v. White,

  882 F.2d 250 (7th Cir. 1989), “the federal government has no stake in the fortunes

  of [a bank’s subsidiary]” because “[t]he primary and sole relevant purpose of

  requiring a bank to conduct its nonbanking business through subsidiaries is to

  insulate the depositors, and hence their federal insurer, the FDIC, from liabilities that

  may be incurred as a result of ventures riskier than banking itself.” Id. at 253.

        Applying these principles, courts have held that, under the version of 18

  U.S.C. § 20 that governs this case, a bank that conducted its mortgage lending

  through an uninsured subsidiary waived the protections of 18 U.S.C. § 1344. In

  United States v. Bennett, the Ninth Circuit addressed a mortgage fraud scheme

  directed in part at Equicredit Corporation (“Equicredit”), a wholly-owned subsidiary

  of Bank of America (“BOA”). 621 F.3d at 1133. The trial record established that

  BOA was FDIC-insured, Equicredit was not, and BOA owned all of Equicredit’s

  stock. Id. at 1134. A superseding indictment returned against defendant Bennett in

  September 2005 - that is, for conduct prior to the 2009 amendments to 18 U.S.C. §

  20 - included bank fraud charges for conduct directed at Equicredit. Bennett was

  convicted on these counts and appealed.

        Before the Ninth Circuit, the government abandoned reliance on § 1344(1)

  because Bennett’s fraud was directed at Equicredit, an entity that was not a financial



                                             9
Case 2:15-cr-20382-VAR-MKM ECF No. 139 filed 06/18/19            PageID.1325     Page 14 of 19




  institution. Id. at 1136. Turning to § 1344(2), the court analyzed the operative verbs

  and nouns of that subsection and found that none of them supported the convictions.

  Beginning with the possibility that Bennett obtained funds “owned by” BOA, the

  court applied the corporate law doctrines discussed above and found that “no rational

  trier of fact could have found that Bennett procured assets ‘owned by’ a financial

  institution.” Id. at 1138. Noting that “the bank fraud statute does not make it a crime

  ‘to devalue’ a financial institution’s assets or ‘to affect’ a financial institution,” id.,

  the court rejected cases decided under different statutes that had attributed

  subsidiaries’ assets to parents and instead focused on the operate verbs of § 1344(2)

  - “obtain” and “owned by.” Id. (distinguishing United States v. Cartwright, 632 F.2d

  1290, 1292 (5th Cir. 1980) (18 U.S.C. § 657); United States v. Bouyea, 152 F.3d

  192, 195 (2d Cir. 1998) (18 U.S.C. § 1343); United States v. Pelullo, 964 F.2d 193,

  215-16 (3d Cir. 1992) (same)). “Because no rational trier of fact could conclude that

  the assets Bennett fraudulently procured from Equicredit were ‘owned by’ BOA,

  sufficient evidence does not support Bennett’s conviction on that basis,” the Ninth

  Circuit concluded. Id.

         In United States v. Bouchard, 828 F.3d 116 (2d Cir. 2016), the Second Circuit

  followed Bennett in reversing convictions under § 1344 and 18 U.S.C. § 1014 when

  the loans in question were obtained from BNC Mortgage (“BNC”), an uninsured

  subsidiary of the now-defunct but then federally-insured Lehman Brothers. The



                                              10
Case 2:15-cr-20382-VAR-MKM ECF No. 139 filed 06/18/19            PageID.1326     Page 15 of 19




  court noted that “financial institution” as set forth in § 20 “is not a loose or colloquial

  term, but a term of precise definition that can lead to grave criminal consequences.”

  Id. at 126. Additionally, the court found that both Loughrin and the 2009 amendment

  to § 20 compelled a narrow reading of the pre-amendment statutory scheme under

  which the defendant was convicted:

         [W]e are mindful that § 1344(2) should not be read to “federaliz[e]
         frauds that are only tangentially related to the bank system,” which is §
         1344’s core concern. Loughrin, 134 S. Ct. at 2392 (quotation marks
         omitted). For that reason, and particularly when bank subsidiaries may
         be engaged in activities far afield of the core functions of our federal
         banking system, it is important (absent legislative direction to the
         contrary) to distinguish subsidiaries of banks from the banks
         themselves. See United States v. Bennett, 621 F.3d [at] 1136….; see
         also United States v. White, 882 F.2d [at] 253 … (in the context of §
         1014, “it would be … perilous to assume that Congress wanted to
         extend the statute’s protection to [financial institution’] affiliates, when
         so far as appears there is no (or only the most attenuated) federal stake
         in preventing fraud against affiliates of a federally insured bank, as
         distinct from fraud against the bank itself”).
  Id.

         After carefully examining the 2009 amendments, the court concluded that the

  amendment supported, rather than undermined, a narrow reading of the previous

  version of § 20:

         At the time of the charged conduct, all of which occurred before the
         2009 congressional amendments, BNC was not a covered institution.
         Of course, the Government might have been able to prove that
         Bouchard knew that money from mortgage lenders came from banks
         by virtue of his knowledge of the industry. But it failed to make this
         argument or proffer evidence of Bouchard’s extensive knowledge of
         the real estate and mortgage lending industry as a reason to convict him
         at trial.


                                              11
Case 2:15-cr-20382-VAR-MKM ECF No. 139 filed 06/18/19         PageID.1327    Page 16 of 19




  Id. at 127.

        The same analysis applies here. The government’s reliance on the fact that

  Fifth Third Mortgage Michigan was a wholly-owned subsidiary of Fifth Third Bank

  Michigan does not create federal jurisdiction where none would otherwise exist. In

  fact, in Loughrin, the Court sought to avoid “a rebalancing of criminal jurisdiction

  [that] would follow from interpreting s 1344(2) to cover every pedestrian swindle

  happening to involve payment by check, but in no other way affecting financial

  institutions.” 134 S. Ct. at 2392-93. So too must courts avoid interpreting the statute

  to cover every fraud directed at a bank subsidiary, no matter how far removed the

  subsidiary was from the banking activity covered by the operative version of § 20.

        Nor can Mr. Nicoletti’s convictions be sustained on the grounds that the loans

  in question involved assets under the “custody” or “control” of Fifth Third Bank.

  Black’s Law Dictionary defines “custody” as “[t]he care and control of a thing or

  person for inspection, preservation, or security” and “control” as “the power or

  authority to manage, direct, or oversee.” Black’s Law Dictionary (10th ed. 2014).

        In this case, the government presented only Albert Cliffel, who baldly testified

  that the funds used to fund the mortgages (incidentally, he was only referring to the

  Lucia loan and none of the other charged and uncharged loans) was “in the custody

  of Fifth Third Bank Michigan or Fifth Third Bank Ohio.” None of his testimony

  established that Fifth Third Bank exercised “custody” or “control” over the mortgage



                                            12
Case 2:15-cr-20382-VAR-MKM ECF No. 139 filed 06/18/19        PageID.1328     Page 17 of 19




  lenders’ assets through any means other than a parent-subsidiary relationship. He

  did not testify how or by what means the bank exercised custody over the mortgage

  lender’s funds. As with any depositor at any bank, the money held in his or her

  account is, after the deposit is made, in the custody of the bank. That deposit does

  not mean that the funds are now in the custody or control of the bank. The funds

  belong to and are owned by the depositor, not the bank. Had Cliffel testified with

  more specificity regarding the relationship between the bank and the mortgage

  lender, so that a rational trier of fact could conclude that the funds were actually

  owned or controlled by the bank, Mr. Nicoletti’s argument would lack merit. The

  government chose not to enlighten the jury, and, therefore, the government failed to

  establish proof of an essential element of the offense. Mr. Nicoletti is entitled to a

  judgment of acquittal.

        Lastly, the government failed to sufficiently prove that Mr. Nicoletti intended

  to defraud Fifth Third Bank as opposed to the mortgage lender. The government

  established only that fraudulent loan applications were submitted to Fifth Third

  Mortgage – MI, LLC, an entity not federally insured. This requirement, that the

  defendant intend to defraud a bank, finds support in the Fifth Circuit’s recent

  decision in United States v. Perez Ceballos, 907 F.3d 863 (5th Cir. 2018). There, the

  defendant had fraudulently represented to an investor with Chase Investment

  Services Corporation (a non-FDIC entity) that her residence was in Mexico when in



                                           13
Case 2:15-cr-20382-VAR-MKM ECF No. 139 filed 06/18/19          PageID.1329     Page 18 of 19




  fact she lived in Houston, Texas. She would not have been eligible for the account

  she funded had she honestly told the investor she lived in the United States. Perez-

  Ceballos, supra, at 865. After securing the account, she transferred all of her assets

  ($1.9 million) from one company to her savings account at Chase Bank. She then

  transferred the entire amount from the bank to the second investment company. The

  government argued that the fraudulent transfers of the funds exposed Chase Bank to

  a risk of loss, and, therefore, the defendant’s conviction should stand. The Court

  disagreed, and analyzed the nature of all fraud allegations:

        “The essence of fraud is that its perpetrator has persuaded his victim to
        believe, beyond the dictates of reason or prudence, what is not so.”
        United States v. Church, 888 F.2d 20, 24 (5th Cir. 1989). Intending “a
        scheme to defraud” has a broader definition that “includes fraudulent
        pretenses or representations intended to deceive others, in order to
        obtain money from the victim institution.” United States v. Barakett,
        994 F.2d 1107, 1110–11 (5th Cir. 1993) (internal quotation marks and
        citations omitted). Therefore, “[w]hile section 1344(1) prohibits only
        crimes directed at financial institutions, we have not held that the statute
        punishes only schemes directed solely at institutional victims. We have
        recognized that knowing execution of schemes causing risk of loss—
        rather than actual loss—to the institution, can be sufficient to support
        conviction.” Id. at 1111 (internal citations omitted).
        United States v. Perez-Ceballos, supra, at 868 (5th Cir. 2018)

        After looking at the factual backdrop presented at the defendant’s trial,

  the Court found no evidence that Perez-Ceballos made any fraudulent

  representations to anyone at Chase Bank. She directed Chase Bank to transfer

  her funds to an outside investment company but made no false statement. The

  Court concluded that it was only speculative that she had made any false


                                            14
Case 2:15-cr-20382-VAR-MKM ECF No. 139 filed 06/18/19        PageID.1330    Page 19 of 19




  statement to anyone at the bank. Therefore, the defendant’s conviction was

  reversed.

        Likewise, in the case before this Honorable Court, the government

  failed to establish any evidence that Mr. Nicoletti made any false statement,

  or knowingly conspired with anyone else to make such a false statement, to

  Fifth Third Bank. The loan applications were submitted to Fifth Third

  Mortgage Michigan. The transactions were all conducted with Fifth Third

  Mortgage Michigan. The loans were funded by, at least from the borrows

  end, Fifth Third Mortgage Michigan. At no time, like the defendant in Perez-

  Ceballos, did Mr. Nicoletti make any fraudulent representations to the bank.

  Without such proof, his conviction cannot stand, and on this basis as well, Mr.

  Nicoletti is entitled to a judgment of acquittal.


                                           Respectfully submitted,



                                           /s/Paul Stablein
                                           Paul J. Stablein
                                           Paul Stablein, PLLC
                                           Attorney for Defendant
                                           380 North Old Woodward Ave, Ste 320
                                           Birmingham, Michigan 48009
                                           (248) 540-1600
                                           PaulStablein@StableinLaw.com
  DATED:       June 18, 2019




                                             15
